Citation Nr: 0626641	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include a separate evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection was 
granted for tinnitus, rated as 10 percent disabling.  The 
veteran thereafter claimed that he should be awarded a 
separate 10 percent evaluation for tinnitus in each ear, a 
claim that was denied by the RO in February 2004.  This 
appeal ensued.

In a June 2005 decision, the Board denied a claim of 
entitlement to service connection for a lung disability.  In 
that decision, the Board noted that the veteran's claim for 
an increased rating for tinnitus, to include a separate 
evaluation for each ear, was the subject of a stay that had 
been imposed by the VA Secretary pending a decision by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) with regard to the determination by the 
United States Court of Appeals for Veterans Claims (Court) 
that separate 10 percent ratings could be awarded for 
bilateral tinnitus.  Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005).  As explained below, the Federal Circuit has now 
rendered its decision, and the Board has resumed adjudication 
of claims for increased ratings for bilateral tinnitus.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003); Smith v. Nicholson, 451 F 3d. 1344 (Fed. Cir. 
2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an increased evaluation for 
tinnitus, and specifically a 10 percent evaluation for each 
ear.  The RO denied the veteran's request inasmuch as under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

As explained above, in Smith, supra, the Court held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the Federal Circuit and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The rating decision appealed was the initial rating granting 
service connection for the disability at issue and assigning 
a 10 percent evaluation.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, the veteran's service-
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus throughout the rating period on 
appeal.  38 C.F.R. §4.87, Diagnostic Code 6260.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

An initial rating in excess of the current 10 percent rating 
for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


